DETAILED ACTION
The instant application having application No 17/072720 filed on 10/16/2020 is presented for examination by the examiner.

Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found
to conform to the requirements prescribed in 37 C.F.R 1.63.

Examiner Notice
Claim 1 would be allowable if (i) claim 3 or 4 or 5 or 7 or 8 is incorporated into the independent claim 1, (ii), resolve double patenting rejection.
Claim 9 would be allowable if (i) claim 3 or 4 or 5 or 7 or 8 is incorporated into the independent claim 9, (ii), resolve double patenting rejection.
Claim 10 would be allowable if (i) claim 12 or 13 or 15 or 16 is incorporated into the independent claim 9, (ii), resolve double patenting rejection.
Claim 17 would be allowable if (i) claim 12 or 13 or 15 or 16 is incorporated into the independent claim 9, (ii), resolve double patenting rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 4-11 and 13-22 of Patent Application No. 16226412(hereafter Patent Application).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both claims are based on the each symbol of a respective set of two or more distinct symbols 
For claim 1, Patent Application discloses a  method of receiving information, comprising: receiving a first signal pulse; determining a first frequency band associated with the first signal pulse; determining a first pulse duration of the first signal pulse; in accordance with a determination that the first frequency band is a first respective frequency band in a first predefined set of frequency bands: determining, from a first predefined set of symbols, a first symbol associated with the first frequency band and represented by the first signal pulse; and in accordance with a determination that the first pulse duration is a first respective pulse duration in a first predefined set of pulse durations: determining, from a second predefined set of symbols that is distinct from the first predefined set of symbols, a second symbol associated with the first pulse duration and represented by the first signal pulse; wherein: each frequency band in the first predefined set of frequency bands is associated with a distinct respective symbol in the first predefined set of symbols; and each pulse duration in the first predefined set of pulse durations is associated with a distinct respective symbol in the second predefined set of symbols(see claim 1).
For claim 2, Patent Application discloses each symbol in the first predefined set of symbols is associated with only one respective frequency band in the first predefined set of frequency bands, and each symbol in the second predefined set of symbols is associated with only one respective pulse duration in the first predefined set of pulse durations(see claim 2).
(see claim 3).
For claim 4, Patent Application discloses after at least a predefined amount of time since receiving the first signal pulse, receiving a second signal pulse; determining a second frequency band associated with the second signal pulse, wherein the second frequency band is the same as the first frequency band; determining a second pulse duration of the second signal pulse, wherein the second pulse duration is distinct from the first pulse duration; and in accordance with a determination that the second frequency band is the first respective frequency band in the first predefined set of frequency bands: providing the first symbol; and in accordance with a determination that the second pulse duration is a second respective pulse duration in the first predefined set of pulse durations: determining, from the second predefined set of symbols, a third symbol associated with the second pulse duration and represented by the second signal pulse, wherein the third symbol is distinct from the second symbol(see claim 4).
For claim 5, Patent Application discloses after at least a predefined amount of time since receiving the first signal pulse, receiving a third signal pulse; determining a third (see claim 8).
For claim 6, Patent Application discloses the frequency bands in the first predefined set of frequency bands, in aggregate, are not contiguous. (see claim 1)
For claim 7, Patent Application discloses the first predefined set of frequency bands and the first predefined set of pulse durations are associated with the first predefined set of symbols and the second predefined set of symbols using one or more lookup tables; determining the first symbol associated with the first frequency band includes: selecting the respective symbol in the first predefined set of symbols that is associated with the first frequency band in the one or more lookup tables; and determining the second symbol associated with the first pulse duration includes: selecting the respective symbol in the second predefined set of symbols that is associated with the first pulse duration in the one or more lookup tables(see claim 7).
(see claim 8).
For claim 9, Patent Application discloses a system for information transfer, comprising: a receiver, configured to receive a first signal pulse; frequency determination circuitry, configured to determine a first frequency band associated with the first signal pulse; pulse duration determination circuitry, configured to determine a first pulse duration of the first signal pulse; and processing circuitry, configured to: in accordance with a determination that the first frequency band is a first respective frequency band in a first predefined set of frequency bands determine, from a first (see claim 9).
For claim 10, Patent Application discloses a method of transmitting information, comprising: obtaining a first symbol, in a first predefined set of symbols, for transmission; obtaining a second symbol, in a second predefined set of symbols, for transmission; determining a first frequency band, in a first predefined set of frequency bands, associated with the first symbol; determining a first pulse duration, in a first predefined set of pulse durations, associated with the second symbol; and transmitting a first signal pulse having the first pulse duration and having a first frequency in the first frequency band, wherein the first signal pulse represents the first symbol and the second symbol; wherein each frequency band in the first predefined set of frequency bands is associated with a distinct respective symbol in the first predefined set of symbols; and each pulse duration in the first predefined set of pulse durations is associated with a distinct respective symbol in the second predefined set of symbols(see claim 1).
 (see claim 11)
For claim 12, Patent Application discloses comprising obtaining a third symbol, in the first predefined set of symbols, for transmission, wherein the third symbol is the same as the first symbol; obtaining a fourth symbol, in the second predefined set of symbols, for transmission, wherein the fourth symbol is distinct from the second symbol; determining a second frequency band, in the first predefined set of frequency bands, associated with the third symbol, wherein the second frequency band is the same as the first frequency band; determining a second pulse duration, in the first predefined set of pulse durations, associated with the fourth symbol, wherein the second pulse duration 1s distinct from the first pulse duration; and after at least a predefined amount of time since transmitting the first signal pulse, transmitting a second signal pulse having the second pulse duration and having a respective frequency in the first frequency band(see claim 1).
For claim 13, Patent Application discloses comprising obtaining a fifth symbol, in the first predefined set of symbols, for transmission, wherein the fifth symbol is distinct from the first symbol; obtaining a sixth symbol, in the second predefined set of symbols, for transmission, wherein the sixth symbol is the same as the second symbol; determining a third frequency band, in the first predefined set of frequency bands, associated with (see claim 13).
For claim 14, Patent Application discloses the frequency bands in the first predefined set of frequency bands, in aggregate, are not contiguous (see claim 14). 
For claim 15, Patent Application discloses wherein the first predefined set of frequency bands and the first predefined set of pulse durations are associated with the first predefined set of symbols and the second predefined set of symbols using one or more lookup tables; determining the first frequency band associated with the first symbol includes selecting the respective frequency band in the first predefined set of frequency bands that is associated with the first symbol in the one or more lookup tables; and determining the first pulse duration associated with the second symbol includes selecting the respective pulse duration in the first predefined set of pulse durations that is associated with the second symbol in the one or more lookup tables(see claim 15).
For claim 16, Patent Application discloses including, after transmitting the first signal pulse transmitting a control signal associating a second predefined set of frequency bands with the first predefined set of symbols, wherein the second predefined set of frequency bands is distinct from the first predefined set of frequency bands; and each frequency band in the second predefined set of frequency bands is associated with a (see claim 16).
For claim 17, Patent Application discloses a system for information transfer, comprising: processing circuitry, configured to: obtain a first symbol, in a first predefined set of symbols, for transmission; obtain a second symbol, in a second predefined set of symbols, for transmission; determine a first frequency band, in a first predefined set of frequency bands, associated with the first symbol; and determine a first pulse duration, in a first predefined set of pulse durations, associated with the second symbol; and a transmitter, configured to transmit a first signal pulse having the first pulse duration and having a first frequency in the first frequency band, wherein the first signal pulse represents the first symbol and the second symbol; wherein: each frequency band in the first predefined set of frequency bands is associated with a distinct respective symbol in the first predefined set of symbols; and each pulse duration in the first predefined set of pulse durations is associated with a distinct respective symbol in the second predefined set of symbols(see claim 17). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6, 9-11, 14 and 17 rejected under 35 U.S.C. 103 as being unpatentable over BALA et al. (US 20150372843, Dec. 24, 2015) in view of OH et al. (US 20120213305, Aug. 23, 2012).

Regarding Claim 1, BALA discloses a method of receiving information, comprising: receiving a first signal pulse; determining a first frequency band associated with the first signal pulse(page 1, par(0006), line 2-4, receiver side pulse shaping using different windowing functions for different sub-bands of a transmission); determining a first pulse duration of the first signal pulse(page 1, par(0006), line 2-4, determining side pulse shaping using different windowing functions for different sub-bands of a transmission, receive unit (WTRU) for performing transmitter side pulse shaping include the WTRU receiving data symbols); in accordance with a determination that the first frequency band is a first respective frequency band in a first predefined set of frequency bands: determining, from a first predefined set of symbols, a first symbol associated with the first frequency band and represented by the first signal pulse(page 1, par (0006), line 2-4, determining side pulse shaping using different windowing functions for different sub-bands of a transmission, receive unit (WTRU) for performing transmitter side pulse shaping include the WTRU receiving data symbols); and each pulse duration in the first predefined set of pulse durations is associated with a distinct respective symbol in the second predefined set of symbols(page 10, par (0126), line 2-4, the OFDM signal over duration N is equal to taking the IFFT and adding the first samples, also see par (0166), the CP is of the total symbol duration, and half of the samples).
BALA discloses all aspects of the claimed invention, except  in accordance with a determination that the first pulse duration is a first respective pulse duration in a first predefined set of pulse durations: determining, from a second predefined set of symbols that is distinct from the first predefined set of symbols, a second symbol associated with the first pulse duration and represented by the first signal pulse; wherein: each frequency band in the first predefined set of frequency bands is associated with a distinct respective symbol in the first predefined set of symbols.
OH is the same field of invention teaches in accordance with a determination that the first pulse duration is a first respective pulse duration in a first predefined set of pulse durations: determining(page 5, par (0101), line 4-10, the data transmission method in which data is transmitted by using one QPSK symbol in an 80 MHz frequency band), from a second predefined set of symbols that is distinct from the first predefined set of symbols, a second symbol associated with the first pulse duration and represented by the first signal pulse; wherein: each frequency band in the first predefined set of frequency bands is associated with a distinct respective symbol in the first predefined set of symbols(page 5, par(0101), line 4-10, applying the data transmission in which data is transmitted by using one QPSK symbol in an 80 MHz frequency band).
BALA and OH are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention determination that the first frequency band is a respective frequency band in a first predefined set of frequency bands; and providing the first symbol to modify the teaching of BALA to include the data transmission method in which data is transmitted by using one QPSK symbol in an 80 MHz frequency band the teaching of OH because it is providing techniques for effectively transmitting a signal field which is transmitted
together when a transmission terminal transmits data to a reception terminal in a multiple input multiple output (MIMO) system.
Regarding Claim 2, BALA discloses each symbol in the first predefined set of symbols is associated with only one respective frequency band in the first predefined set of frequency bands(page 10, par (0126), line 2-4, the OFDM signal over duration N is equal to taking the IFFT and adding the first samples, also see par (0166), the CP is of the total symbol duration, and half of the samples), and each symbol in the second predefined set of symbols is associated with only one respective pulse duration in the first predefined set of pulse durations(page 1, par(0006), line 2-4, receiver side pulse shaping using different windowing functions for different sub-bands of a transmission).
Regarding Claim 6, BALA discloses the frequency bands in the first predefined set of frequency bands, in aggregate, are not contiguous(page 1, par (0006), line 2-4, receiver side pulse shaping using different windowing functions for different sub-bands of a transmission).
Regarding Claim 9, BALA discloses a system for information transfer, comprising: a receiver, configured to receive a first signal pulse(page 1, par(0006), line 2-4, receiver side pulse shaping using different windowing functions for different sub-bands of a transmission); frequency determination circuitry, configured to determine a first frequency band associated with the first signal pulse(page 1, par(0006), line 2-4, determining side pulse shaping using different windowing functions for different sub-bands of a transmission, receive unit (WTRU) for performing transmitter side pulse shaping include the WTRU receiving data symbols); pulse duration determination circuitry, configured to determine a first pulse duration of the first signal pulse(page 1, par(0006), line 2-4, determining side pulse shaping using different windowing functions for different sub-bands of a transmission); 
processing circuitry, configured to in accordance with a determination that the first frequency band is a first respective frequency band in a first predefined set of frequency bands; determine, from a first predefined set of symbols, a first symbol associated with the first frequency band and represented by the first signal pulse; and each pulse duration in the first predefined set of pulse durations is associated with a distinct respective symbol in the second predefined set of symbols(page 10, par (0126), line 2-4, the OFDM signal over duration N is equal to taking the IFFT and adding the first samples, also see par (0166), the CP is of the total symbol duration, and half of the samples).
processing circuitry, configured to in accordance with a determination that the first frequency band is a first respective frequency band in a first predefined set of frequency bands; determine, from a first predefined set of symbols, a first symbol associated with the first frequency band and represented by the first signal pulse; and in accordance with a determination that the first pulse duration is a first respective pulse duration in a first predefined set of pulse durations: determine, from a second predefined set of symbols that is distinct from the first predefined set of symbols, a second symbol associated with the first pulse duration and represented by the first signal pulse; wherein: each frequency band in the first predefined set of frequency bands is associated with a distinct respective symbol in the first predefined set of symbols.
OH is the same field of invention teaches in accordance with a determination that the first pulse duration is a first respective pulse duration in a first predefined set of pulse durations: determine(page 5, par (0101), line 4-10, the data transmission method in which data is transmitted by using one QPSK symbol in an 80 MHz frequency band), from a second predefined set of symbols that is distinct from the first predefined set of symbols, a second symbol associated with the first pulse duration and represented by the first signal pulse; wherein: each frequency band in the first predefined set of frequency bands is associated with a distinct respective symbol in the first predefined set of symbols(page 5, par(0101), line 4-10, applying the data transmission in which data is transmitted by using one QPSK symbol in an 80 MHz frequency band).
BALA and OH are analogous art because they are from the same field of endeavor of access to a service device.

together when a transmission terminal transmits data to a reception terminal in a multiple input multiple output (MIMO) system.
Regarding Claim 10, BALA discloses a method of transmitting information, comprising: obtaining a first symbol, in a first predefined set of symbols, for transmission(page 1, par(0006), line 2-4, receiver side pulse shaping using different windowing functions for different sub-bands of a transmission); obtaining a second symbol, in a second predefined set of symbols, for transmission(page 1, par(0006), line 2-4, determining side pulse shaping using different windowing functions for different sub-bands of a transmission, receive unit (WTRU) for performing transmitter side pulse shaping include the WTRU receiving data symbols); determining a first frequency band, in a first predefined set of frequency bands, associated with the first symbol(page 1, par(0006), line 2-4, determining side pulse shaping using different windowing functions for different sub-bands of a transmission, receive unit (WTRU) for performing transmitter side pulse shaping include the WTRU receiving data symbols); determining a first pulse duration, in a first predefined set of pulse durations, associated with the second symbol (page 1, par (0006), line 2-4, determining side pulse shaping using different windowing functions for different sub-bands of a transmission, receive unit (WTRU) for performing transmitter side pulse shaping include the WTRU receiving data symbols); and transmitting a first signal pulse having the first pulse duration and having a first frequency in the first frequency band, wherein the first signal pulse represents the first symbol and the second symbol(page 10, par (0126), line 2-4, the OFDM signal over duration N is equal to taking the IFFT and adding the first samples, also see par (0166), the CP is of the total symbol duration, and half of the samples).
 BALA discloses all aspects of the claimed invention, except each frequency band in the first predefined set of frequency bands is associated with a distinct respective symbol in the first predefined set of symbols; and each pulse duration in the first predefined set of pulse durations is associated with a distinct respective symbol in the second predefined set of symbols.
OH is the same field of invention teaches each frequency band in the first predefined set of frequency bands is associated with a distinct respective symbol in the first predefined set of symbols(page 5, par (0101), line 4-10, the data transmission method in which data is transmitted by using one QPSK symbol in an 80 MHz frequency band); and each pulse duration in the first predefined set of pulse durations is associated with a distinct respective symbol in the second predefined set of symbols(page 5, par(0101), line 4-10, applying the data transmission in which data is transmitted by using one QPSK symbol in an 80 MHz frequency band).
BALA and OH are analogous art because they are from the same field of endeavor of access to a service device.

together when a transmission terminal transmits data to a reception terminal in a multiple input multiple output (MIMO) system.
Regarding Claim 11, BALA discloses each symbol in the first predefined set of symbols is associated with only one respective frequency band in the first predefined set of frequency bands(page 10, par (0126), line 2-4, the OFDM signal over duration N is equal to taking the IFFT and adding the first samples, also see par (0166), the CP is of the total symbol duration, and half of the samples), and each symbol in the second predefined set of symbols is associated with only one respective pulse duration in the first predefined set of pulse durations(page 1, par(0006), line 2-4, receiver side pulse shaping using different windowing functions for different sub-bands of a transmission).
Regarding Claim 14, BALA discloses the frequency bands in the first predefined set of frequency bands, in aggregate, are not contiguous (page 1, par (0006), line 2-4, receiver side pulse shaping using different windowing functions for different sub-bands of a transmission). 
Regarding Claim 17, BALA discloses system for information transfer, comprising: processing circuitry, configured to: obtain a first symbol, in a first predefined (page 1, par(0006), line 2-4, receiver side pulse shaping using different windowing functions for different sub-bands of a transmission); obtain a second symbol, in a second predefined set of symbols, for transmission(page 1, par(0006), line 2-4, determining side pulse shaping using different windowing functions for different sub-bands of a transmission, receive unit (WTRU) for performing transmitter side pulse shaping include the WTRU receiving data symbols); determine a first frequency band, in a first predefined set of frequency bands, associated with the first symbol(page 1, par(0006), line 2-4, determining side pulse shaping using different windowing functions for different sub-bands of a transmission, receive unit (WTRU) for performing transmitter side pulse shaping include the WTRU receiving data symbols); 
and determine a first pulse duration, in a first predefined set of pulse durations, associated with the second symbol (page 1, par (0006), line 2-4, determining side pulse shaping using different windowing functions for different sub-bands of a transmission, receive unit (WTRU) for performing transmitter side pulse shaping include the WTRU receiving data symbols); 
and a transmitter, configured to transmit a first signal pulse having the first pulse duration and having a first frequency in the first frequency band, wherein the first signal pulse represents the first symbol and the second symbol(page 10, par (0126), line 2-4, the OFDM signal over duration N is equal to taking the IFFT and adding the first samples, also see par (0166), the CP is of the total symbol duration, and half of the samples).
each frequency band in the first predefined set of frequency bands is associated with a distinct respective symbol in the first predefined set of symbols; and each pulse duration in the first predefined set of pulse durations is associated with a distinct respective symbol in the second predefined set of symbols.
OH is the same field of invention teaches each frequency band in the first predefined set of frequency bands is associated with a distinct respective symbol in the first predefined set of symbols(page 5, par (0101), line 4-10, the data transmission method in which data is transmitted by using one QPSK symbol in an 80 MHz frequency band); and each pulse duration in the first predefined set of pulse durations is associated with a distinct respective symbol in the second predefined set of symbols(page 5, par(0101), line 4-10, applying the data transmission in which data is transmitted by using one QPSK symbol in an 80 MHz frequency band).
BALA and OH are analogous art because they are from the same field of endeavor of access to a service device.
It would have been obvious to one of ordinary skill in the art at the time of the invention determination that the first frequency band is a respective frequency band in a first predefined set of frequency bands; and providing the first symbol to modify the teaching of BALA to include the data transmission method in which data is transmitted by using one QPSK symbol in an 80 MHz frequency band the teaching of OH because it is providing techniques for effectively transmitting a signal field which is transmitted 

Conclusion
The prior art made of record and not relied upon is considered pertinent
to applicant's disclosure are:
• Fang et al. (US 20180184378, Jun. 28, 2018) teaches WIRELESS COMMUNICATION DEVICE, SYSTEM AND METHOD TO GENERATE AN
ENHANCED ORTHOGONAL FREQUENCY DIVISION MULTIPLE ACCESS PACKET
WITH BOTH AN OFDMA SIGNAL AND A LOW-POWER WAKE-UP SIGNAL.
Any inquiry concerning this communication or earlier communications
from the examiner should be directed to IQBAL ZAIDI whose telephone number
is 571-270-3943. The examiner can normally be reached on 7:30a.m to 5:00p.m.
If attempts to reach the examiner by telephone are unsuccessful, the
examiner’s supervisor, NGO RICKY can be reached on 571-272-3139. The fax
phone number for the organization where this application or proceeding is
assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through
Private PAIR only. For more information about the PAIR system, see
http://pair-direct.uspto.gov. Should you have questions on access to the
Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-


/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464